Title: From Thomas Jefferson to George Walker, 26 March 1792
From: Jefferson, Thomas
To: Walker, George


          
            Sir
            Philadelphia Mar 26. 1792.
          
          I have duly received your favor of the 21st. with the letter from sundry inhabitants of George town which it inclosed, and have laid them before the President. You have before understood, Sir, that Majr. L’Enfant was originally called into the service by Mr. Carrol,  who doubting, before Majr. Lenfant’s arrival here, whether he could with propriety act as a Commissioner while he remained a member of the legislature, it fell on the President to point out to the Majr. the objects of his attention and to send him on to the other Commissioners under whose employment and direction he was explicitly informed that he was to act. This accident alone gave an appearance of an original interference by the President, which it neither was, nor is his intention to practise. Whoever wishes for employment, whether it be Majr. Lenfant or any other, must apply to the Commissioners directly, the President being decided not to meddle with those details. He would certainly wish to do what would gratify the inhabitants, in any instance where it would be consistent with propriety. In the present he can do no more than leave the Commissioners free to follow their own judgment.—I am with great esteem, Sir Your most obedt. servt.,
          
            Th: Jefferson
          
        